OPINION — AG — **** RETIREMENT SYSTEM — MILITARY SERVICE **** AN EMPLOYEE COVERED BY THE OKLAHOMA PUBLIC EMPLOYEES RETIREMENT SYSTEM MAY NOT COUNT HIS MILITARY SERVICE TOWARD THE REQUIRED TEN YEARS FOR A VESTED BENEFIT IF HE DID NOT RETURN TO WORK WITH A PARTICIPATING EMPLOYER WITHIN NINETY DAYS AFTER HIS DISCHARGE FROM MILITARY SERVICE, EVEN THOUGH HE HAD APPLIED FOR A POSITION WITHIN NINETY DAYS, BUT NO VACANCY EXISTED IN WHICH HE COULD BE PLACED WITHIN THAT PERIOD OF TIME. CITE: 74 Ohio St. 1968 Supp. 901-928 [74-901] — [74-928], 74 Ohio St. 1968 Supp., 913 [74-913] (TIM LEONARD)